JUDGMENT
This cause came on regularly on the 26th day of MARCH, 1970, for hearing before the above-entitled Court sitting with three judges, the Honorable Virgil L. Kirk, Sr., the Honorable Chester Yellowhair and the Honorable William D. Wilson. Messrs. Leonard Jimson and Tom Galbraith appeared as attorneys for Appellee, Jose Pablo Trujillo and Mr. William T. MacPherson appeared as attorney for Appellant, Wilbur Morgan, Sr., and Mr. Perry Allen appeared as prosecutor on behalf of the Navajo Tribe.
The Court proceeded to hear the allegation of said appellee’s petition for enrollment as a member of the Navajo Tribe of Indians; Appellee and Appellant appeared in person in open Court and testified under oath; whereupon witnesses on the part of Appellee and Appellants were duly sworn and examined and documentary evidence was introduced by the respective parties; and having been duly argued and submitted upon and concerning all questons, and the Court having carefully considered the submitted briefs, it now finds the following facts from the proofs and in accordance therewith states:
*60That the power of the Navajo Courts of the Navajo Tribe of Indian to determine questions of membership in their tribe for tribal purposes derives from the character of its tribal status as a distinct political entity; and
That the application of Jose Pablo Trujillo was made in good faith to enable said applicant to establish his membership in the Navajo Tribe of Indians; and CQ
That his claim is based on the assertion that his father Juan Antonio Trujillo was a full-blooded Navajo; and CO
That no claim of applicant is made based on any other relations, which are admittedly non-Navajo; and tts.
That considerable effort by the personnel of both the Bureau of Indian Affairs and the Navajo Tribe of Indian has gone into the research of records and other sources since the applicant's original application back in 1956; and LO
That from all available information the Enrollment Screening Committee and the Advisory Committee of Navajo Tribal Council, after due consideration rejected applicant's petition for membership; and CTS
That by virtue of the provisions of Navajo Tribal Council Resolution CJY-70-69, a timely appeal was filed by applicant with the Navajo Tribal Court, Crownpoint District; and
*618. That after a duly conducted hearing by the Navajo Tribal Court, Crownpoint, New Mexico, with the Honorable William Leupp presiding, a judgment was entered in favor of Appellee, Jose Pablo Trujillo; and
9. That said judgment was timely appealed to the Court of Appeals of the Navajo Tribe, and a trial de novo was granted and conducted by said Court on the 26th day of March, 1970; and
10. That said Court of Appeals, after carefully considering all evidence presented in open Court including the testimony of witnesses, documentary evidence; such as photographs, the church records of Juan Antonio Trujillo (father of Mr. Trujillo), Appellee's baptismal certificate, a duly certified delayed birth certificate and submitted briefs; and
11. That from all such evidence, this Court finds that Appellee, Jose Pablo Trujillo, has not shown as required by law that he has a sufficient degree of Navajo Indian Blood to sustain membership in the Navajo Tribe of Indians, This Court makes no finding concerning whether Jose Pablo Trujillo has any degree of Navajo Indian Blood or what that degree might be. This Court further states that appellee, upon obtaining new and sufficient proof on his claim of 50% of Navajo Indian Blood, may resubmit a new application to the proper authorities.
*62It is, therefore, CONSIDERED, ORDERED and ADJUDGED that the judgment of the Court below in this cause rendered and entered be and the same is in all things reversed and set aside by virtue of the law and premises;
It is further ORDERED, ADJUDGED and DECREED that the application of Jose Pablo Trujillo for membership to the Navajo Tribe of Indian has been sufficiently substantiated and it is thereby rejected.
DATED this 26th day of APRIL, 1970.
/s/ Virgi L. Kirk, Sr., Acting Chief Justice
/s/ Chester Yellowhair, Trial Judge
/s/ William D, Wilson, Trial Judge